DEFEASANCE PLEDGE AND SECURITY AGREEMENT

THIS DEFEASANCE PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is dated as of
December 15, 2005, by and among FPR HOLDINGS LIMITED PARTNERSHIP, a Delaware
limited partnership (“Pledgor”), JPMORGAN CHASE BANK, f/k/a The Chase Manhattan
Bank, as trustee, under the Pooling and Servicing Agreement, dated as of
December 18, 1998 (as amended from time to time, the “Pooling and Servicing
Agreement”), for the registered holders of Credit Suisse First Boston Mortgage
Securities Corp., Commercial Mortgage Pass-Through Certificates, Series 1998-C2,
as secured party (together with its successors and assigns, “Pledgee”), WACHOVIA
BANK, NATIONAL ASSOCIATION (formerly First Union National Bank), a national
banking association, as master servicer (the “Servicer”) under the Pooling and
Servicing Agreement and, for the sole purpose of agreeing to the provisions of
Sections 7, 8, 9, 12, 16, 22 and 25 of this Agreement, WELLS FARGO BANK, N.A., a
national banking association as Securities Intermediary (“Intermediary”).

RECITALS:

A. Credit Suisse First Boston Mortgage Capital LLC, a Delaware limited liability
company (“Original Lender”), made a loan to Pledgor in the original principal
amount of FORTY-ONE MILLION EIGHT HUNDRED FORTY-ONE THOUSAND TWENTY-ONE AND
29/100 DOLLARS ($41,841,021.29) (the “Loan”) pursuant to a Loan Agreement, dated
December 23, 1997, between Pledgor and Original Lender (the “Loan Agreement”).

B. The Loan is evidenced by that certain Deed of Trust Note, dated as of
December 23, 1997 (the “Note”), from Pledgor to Original Lender.

C. The Loan and Note are secured by those certain Deed of Trust, Assignment of
Leases and Rents and Security Agreements, each dated as of the date of the Note
(the “Deed of Trust”), executed by Pledgor in favor of Richard W. Klein, Jr., as
trustee (“Original Pledgee”) for the benefit of Original Lender, as Beneficiary,
granting to Original Pledgee, among other things, a lien on the real property
located at 6600 Business Parkway, Elkridge, Maryland, 250 Exchange Place,
Fairfax, Virginia, 6295 Edsall Road, Fairfax, Virginia, and 13129 Airpark Road,
Culpeper, Virginia as more particularly described in said Deed of Trust (the
“Real Property”), a separate Assignment of Leases and Rents, dated as of the
date of the Note (the “ALR”) and certain UCC Financing Statements (the
“Financing Statements”; together with the ALR, the “Collateral Documents”). The
Loan is further evidenced or secured by various other documents executed by
Pledgor and others in favor of Original Lender (together with the Loan
Agreement, Note, the Deed of Trust, the ALR and the Financing Statements, the
“Loan Documents”).

D. Original Lender assigned all of its right, title and interest in the Loan and
the Loan Documents to Pledgee.

E. Pursuant to the Loan Documents, Pledgor has requested that Pledgee release
the lien of the Deed of Trust and terminate the Collateral Documents upon
Pledgor’s defeasance of the Loan.

F. Pursuant to the Loan Documents, it is a condition precedent to Pledgee’s
obligation to release the lien of the Deed of Trust and terminate the Collateral
Documents that Pledgor grant a security interest in the Pledged Collateral (as
defined herein) to Pledgee to secure the payment and performance in full when
due of all amounts payable under the Loan Documents.

G. Pledgor is the legal and beneficial owner of the securities listed in
Exhibit A hereto (collectively, the “Securities”).

NOW, THEREFORE, Pledgor, Pledgee, Servicer and, with respect to Sections 7, 8,
9, 12, 16, 22 and 25 of this Agreement, Intermediary agree as follows:

Section 1. Definitions.

The following terms shall have the following meanings when used herein. Each
capitalized term used and not defined herein shall have the meaning assigned to
such term in the Loan Documents.

“Accountant’s Letter”: The Agreed Upon Procedures Letter, dated as of the
Closing Date, delivered by Causey Demgen & Moore, regarding the Securities,
including all schedules thereto, a copy of which is attached to the Defeasance
Account Agreement as Exhibit C.

“Anticipated Repayment Date”: As defined in the Note.

“Book-Entry Securities”: U.S. Obligations that are (a) “Book-Entry Securities”
as defined in 31 C.F.R. Section 357.2, that have been issued by the United
States Department of the Treasury, (b) “Book-Entry GSE Securities” as defined in
the regulations of the United States Department of Housing and Urban Development
governing direct obligations of the FNMA and the FHLMC (24 C.F.R. Part 81, as
amended) or (c) “Book-Entry Funding Corporation Securities” as defined in the
regulations of the United States Department of the Treasury governing securities
issued by REFCO (12 C.F.R. Part 1511, as amended), and are, in each case,
maintained in TRADES.

“Closing Date”: December 15, 2005.

“Custodian”: The Intermediary in its capacity as custodian of the Pledged
Collateral Account.

“Certificates”: Credit Suisse First Boston Mortgage Securities Corp., Commercial
Mortgage Pass-Through Certificates, Series 1998-C2.

“Deed of Trust”: As defined in the Recitals.

“Defeasance Account Agreement”: The Defeasance Account Agreement, dated as of
the Closing Date, among Pledgor, Pledgee, Servicer, and Intermediary.

“Defeasance Assignment, Assumption and Release Agreement”: The Defeasance
Assignment, Assumption and Release Agreement, dated as of the Closing Date,
among Pledgor, Pledgee, Successor Borrower, Servicer, and acknowledged by
Intermediary.

“Defeasance Documents”: This Agreement; the Note; the Loan Agreement; the
Defeasance Assignment, Assumption and Release Agreement; the Defeasance Account
Agreement; the Modification, Waiver and Consent Agreement, dated as of the
Closing Date, by and between Pledgor and Pledgee; the Certificate of Borrower,
dated as of the Closing Date, executed by Pledgor; and all financing statements
filed in connection with this Agreement, all as amended, continued or otherwise
modified.

“Entitlement Order”: An “entitlement order” as defined in Section 8-102(a)(8) of
the UCC.

“Event of Default”: As defined in Section 9(a).

“Federal Book-Entry Regulations”: The regulations of (i) the United States
Department of the Treasury governing the transfer and pledge of marketable
Book-Entry Securities maintained in the form of entries in the TRADES book entry
system in the Federal Reserve Bank, as set forth in 31 C.F.R. Part 357, as
amended, (ii) the United States Department of Housing and Urban Development
regulations governing the transfer and pledge of securities issued by the FNMA
or the FHLMC, in each case maintained by a Federal Reserve Bank, in the form of
entries in the Book-Entry System (as defined in Subpart A of 24 C.F.R. Part 81)
as set forth in Subpart H of 24 C.F.R. Part 81 and (iii) the U.S. Treasury
regulations governing the transfer and pledge of securities issued by REFCO, and
maintained by a Federal Reserve Bank in the form of entries in the Book-Entry
System (as defined in 12 C.F.R. Part 1511) as set forth in 12 C.F.R. Part 1511.

“Federal Reserve Bank”: The Federal Reserve Bank at which Intermediary maintains
its Participant’s Securities Account.

“FHLMC”: Federal Home Loan Mortgage Corporation.

“Financial Asset”: A “financial asset” as defined under Section 8-102(a)(9) of
the UCC.

“FNMA”: Federal National Mortgage Association.

“Governmental Authority”: Any federal, state, local or foreign court, agency,
authority, board bureau, commission, department, office or instrumentality of
any nature whatsoever or any governmental or quasi-governmental unit, whether
now or hereafter in existence, or any officer or official thereof.

“IRC”: The Internal Revenue Code of 1986, as amended, and applicable temporary
or final regulations of the United States Department of the Treasury issued
pursuant thereto.

“Loan”: As defined in the Recitals.

“Loan Agreement”: As defined in the Recitals.

“Loan Documents”: As defined in the Recitals.

“Maturity Date”: The Anticipated Repayment Date, as defined herein.

“Note”: As defined in the Recitals.

“Obligor”: Any issuer, guarantor or other obligor with respect to any of the
Securities or any Permitted Investment.

“Participant’s Securities Account”: “Participant’s Securities Account” (as
defined in 31 C.F.R. Section 357.2) at a Federal Reserve Bank to which
Book-Entry Securities may be credited.

“Permitted Investment”: As defined in the Defeasance Account Agreement.

“Person”: Any individual, corporation, limited liability company, partnership,
joint venture, estate, association, joint stock company, trust, unincorporated
organization, or government or any agency or political subdivision thereof and
any fiduciary acting in such capacity on behalf of any of the foregoing.

“Pledged Collateral”: As defined in Section 2.

“Pledged Collateral Account”: As defined in Section 2(d).

“Pledged Entitlements”: As defined in Section 2(b).

“Pooling and Servicing Agreement’: As defined in the Preamble.

“Proceeds”: As defined as “proceeds” in Section 9-102(a)(64) of the UCC or as
defined in the Uniform Commercial Code as in effect in any jurisdiction whose
law applies to such proceeds or as defined under other applicable law.

“Rating Agency”: As defined in the Pooling and Servicing Agreement.

“Real Property”: As defined in the Recitals.

“REFCO”: Resolution Funding Corporation.

“REMIC”: A “real estate mortgage investment conduit” within the meaning of
Section 860D of the IRC.

“Secured Obligations”: The principal amount of the Note outstanding from time to
time, as increased or decreased as a result of prepayment, modification or
otherwise, and all accrued and unpaid interest thereon and all other
obligations, expenses, and liabilities due or to become due to Pledgee under the
Defeasance Documents, including without limitation, all costs and expenses
incurred by Pledgee in collecting amounts due under the Note and in enforcing
the Defeasance Documents.

“Securities”: As defined in the Recitals.

“Securities Account”: The securities account (as defined in Section 8-501(a) of
the UCC) maintained by Intermediary for Pledgee to which the Securities have
been credited.

“Securities Intermediary”: A “securities intermediary” within the meaning of the
regulations of the United States Department of the Treasury (31 C.F.R.
Part 357.2 or 12 C.F.R. Part 1511.1) and Section 8-102(a)(14) of the UCC.

“Security Entitlement”: As defined as “Security Entitlement” in Section 357.2 of
the regulations of the United States Department of the Treasury (31 C.F.R.
Part 357.2 or 12 C.F.R. Part 1511.1) and in Section 8-102(a)(17) of the UCC.

“Single Purpose Entity”: As defined in Exhibit B attached hereto.

“Successor Borrower”: SB FPR Holdings, LLC, the assignee of Pledgor pursuant to
the Defeasance Assignment, Assumption and Release Agreement.

“TRADES”: The Treasury/Reserve Automated Debt Entry System of the Federal
Reserve Bank pursuant to 31 C.F.R. Subpart B.

“UCC”: The Uniform Commercial Code of the State of New York.

“U.S. Obligations”: As defined as “government securities” in Section 2(a)(16) of
the Investment Company Act of 1940, as amended (15 U.S.C. 80a-1, et seq.), that
are not subject to prepayment, call or early redemption, and are maintained in
the form of entries on the books of a Federal Reserve Bank.

Section 2. Pledge.

As collateral security for the Secured Obligations, Pledgor hereby pledges,
assigns, transfers and grants to Pledgee a continuing first priority security
interest in and lien on all of the right, title and interest of Pledgor in, to
and under the following property (collectively, the “Pledged Collateral”):

(a) the Securities and certificates, if, any, evidencing the Securities and any
interest of Pledgor in the entries on the books of any Securities Intermediary
(including Intermediary) pertaining to the Securities;

(b) all Security Entitlements with respect to the Securities and with respect to
any Permitted Investments (the “Pledged Entitlements”);

(c) all Proceeds of the Securities and the Pledged Entitlements, including,
without limitation, proceeds of any indemnity, warranty or guarantee payable
from time to time with respect to any of the Securities or the Pledged
Entitlements, or payments (in any form) made or due and payable to Pledgor from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Securities or the Pledged
Entitlements by or on behalf of any Governmental Authority, and any and all
other amounts from time to time paid or payable under or in connection with any
of the Securities or the Pledged Entitlements; and

(d) any and all other (i) funds and Financial Assets and Proceeds thereof now or
hereafter deposited in or credited to Account No. 33692100 titled “SB FPR
Holdings LLC Defeasance” at Custodian (said account and the related Securities
Account, if separate, together referred to as the “Pledged Collateral Account”),
including cash in the amount of $241.82 deposited this date by Pledgor into the
Pledged Collateral Account; (ii) interest and earnings on any of the Pledged
Collateral including interest that accrues either before or after the
commencement of any bankruptcy or insolvency proceeding by or against Pledgor or
Successor Borrower; (iii) present and future accounts, general intangibles,
chattel paper, contract rights, deposit accounts, instruments and documents (as
defined in the UCC or in the Uniform Commercial Code as in effect in any
jurisdiction whose law applies to such property) now or hereafter relating or
arising with respect to the Pledged Collateral Account and/or the use thereof;
and (iv) cash and non-cash Proceeds and products of the items described in
subclauses (i), (ii) and (iii) above.

Section 3. Secured Obligations.

This Agreement secures, and the Pledged Collateral is collateral security for,
the payment and performance in full when due, whether at stated maturity, by
acceleration or otherwise, of all of the Secured Obligations (including, without
limitation, the payment of interest and other amounts which would accrue and
become due but for the filing of a petition in bankruptcy (whether or not a
claim is allowed against Pledgor or Successor Borrower for such interest or
other amounts in any such bankruptcy proceeding) or the operation of the
automatic stay under the United States Bankruptcy Code, 11 U.S.C. §362(a)).

Section 4. No Release or Assumption of Pledgor’s Obligations to Others.

The granting by Pledgor to Pledgee of the security interest in the Pledged
Collateral shall not relieve Pledgor from the performance of any term, covenant,
condition or agreement on Pledgor’s part remaining to be performed or observed
under or in respect of any of the Pledged Collateral following the effectiveness
of the Defeasance Assignment, Assumption and Release Agreement, or from any
liability of Pledgor to any Person other than Pledgee under or in respect of any
of the Pledged Collateral or, except as set forth in the Defeasance Assignment,
Assumption and Release Agreement, impose any obligation on Pledgee to perform or
observe any such term, covenant, condition or agreement to be so performed or
observed by Pledgor or, except as set forth in the Defeasance Assignment,
Assumption and Release Agreement, impose any liability on Pledgee for any act or
omission on the part of Pledgor relating thereto or for any breach of any
representation or warranty to any Person other than Pledgee by Pledgor in
respect of the Pledged Collateral or made in connection herewith or therewith.
The provisions set forth in this Section 4 shall survive any release of Pledgor
by Pledgee set forth in the Defeasance Documents and any termination of this
Agreement.

Section 5. Further Assurances.

Pledgor agrees that, upon reasonable written request of Pledgee at any time and
from time to time, Pledgor will make, execute, endorse, acknowledge and file and
refile, or permit Pledgee to file and refile, such lists, descriptions and
designations of the Pledged Collateral, copies of documents of title, vouchers,
invoices, schedules, Entitlement Orders, powers of attorney, assignments,
confirmatory assignments, supplements, additional security agreements, financing
statements, amendments thereto, continuation statements, transfer endorsements
and other documents (including, without limitation, this Agreement), in form
reasonably satisfactory to Pledgee in such offices as Pledgee may deem
reasonably necessary or appropriate, wherever required or permitted by law in
order to perfect, protect and preserve the rights and interests granted to
Pledgee hereunder. Pledgor hereby authorizes Pledgee and appoints Pledgee as its
attorney-in-fact to file such financing statements, continuation statements,
amendments thereto and other documents with respect to the Pledged Collateral,
without the signature of Pledgor, to the fullest extent permitted by applicable
law, and Pledgor agrees to do such further acts and things, and to execute and
deliver to Pledgee such additional assignments, agreements, powers and
instruments, as Pledgee may reasonably require to effectuate the purposes of
this Agreement, to preserve or protect the lien on the Pledged Collateral
created by this Agreement or to assure and confirm unto Pledgee its rights,
powers and remedies hereunder. The foregoing grant of authority is a power of
attorney coupled with an interest and such appointment shall be irrevocable for
the term of this Agreement. All of the foregoing shall be at the sole cost and
expense of Pledgor. The provisions set forth in this Section 5 shall survive any
release of Pledgor by Pledgee set forth in the Defeasance Documents and any
termination of this Agreement.

Section 6. Pledgor Representations, Warranties and Covenants.

Pledgor represents, warrants and covenants as follows:

(a) Value. Pledgor has received value (as defined in Section 1-201(44) of the
UCC) for the Secured Obligations and for the granting of the security interest
described herein.

(b) Rights in Pledged Collateral. The Securities exist and Pledgor is, as of the
date hereof, and as to all Pledged Collateral acquired by it from time to time
after the date hereof, will be, the owner of good and marketable title to all of
the Pledged Collateral, subject to the terms of this Agreement and the
Defeasance Assignment, Assumption and Release Agreement.

(c) No Liens or Other Financing Statements. Except for the liens granted to
Pledgee under this Agreement and financing statements filed or to be filed with
respect to and covering the lien granted by Pledgor pursuant to this Agreement,
and subject to the terms of the Defeasance Assignment, Assumption and Release
Agreement, Pledgor holds the Pledged Collateral now existing, and will own any
of the Pledged Collateral hereafter coming into existence from time to time,
free and clear of any lien, claim, or encumbrance, and Pledgor has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Pledged Collateral and shall defend the Pledged Collateral against all claims
and demands of all Persons at any time claiming any interest therein adverse to
Pledgee; there is no control agreement or financing statement (or similar
statement or instrument of registration under the law of any jurisdiction)
covering or purporting to cover any interest of any kind in the Pledged
Collateral; and so long as Pledgor remains obligated to pay the Secured
Obligations, Pledgor shall not enter into any such control agreement or execute,
file or authorize to be filed in any public office any financing statement (or
similar statement or instrument of registration under the law of any
jurisdiction) or statements relating to the Pledged Collateral.

(d) Perfection. Based on the Accountant’s Letter, all of the Securities are
Book-Entry Securities. Pledgor has taken, or caused other Persons to take, all
actions necessary to effect the creation and perfection of Pledgee’s security
interest in the Securities and other Pledged Collateral, and, as required under
the UCC, has authorized, and does hereby authorize, to be filed with the
Secretary of State of the jurisdiction of organization of Successor Borrower, a
UCC-1 financing statement naming Successor Borrower as debtor evidencing the
lien or pledge created by this Agreement, and, this Agreement, together with the
book entries described in Section 6(h) below, and other actions taken with
respect to the Pledged Collateral pursuant to this Agreement create a valid and
continuing, perfected first priority security interest in the Pledged Collateral
in favor of Pledgee, pursuant to the UCC, securing the Secured Obligations.

(e) Authorization; Enforceability. Pledgor is a limited partnership, duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is duly qualified to transact business in each state where the Real
Property is located. Pledgor has full power, authority and legal right to enter
into this Agreement and to pledge and grant a lien on the Pledged Collateral
pursuant to this Agreement, and this Agreement has been duly authorized,
executed and delivered by Pledgor and constitutes the legal, valid and binding
obligation of Pledgor, enforceable against Pledgor in accordance with its terms.
Pledgor shall not be terminated, dissolved or liquidated (as a matter of law or
otherwise) prior to the earlier of (i) the date on which Pledgor has transferred
all of its right, title and interest in the Pledged Collateral in accordance
with and as anticipated by the terms of the Defeasance Documents, or (ii) the
date on which all Secured Obligations have been paid in full and satisfied.

(f) No Consents, Etc. Except as set forth herein, no authorization, consent,
approval, license, qualification or formal exemption from, nor any filing,
declaration or registration with, any court, Governmental Authority, or with any
securities exchange or any other Person, is required in connection with (i) the
due execution, delivery or performance by Pledgor of this Agreement, (ii) the
assignment of, and the grant of a lien on (including the priority thereof), the
Pledged Collateral by Pledgor in the manner and for the purpose contemplated by
this Agreement, or (iii) the exercise of the rights and remedies of Pledgee
created hereby except those that have been obtained or made concurrently with
the execution hereof, including, without limitation, filings in the appropriate
offices under the UCC.

(g) No Breach. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated, nor compliance with the
terms and provisions hereof will conflict with or result in a breach of:
(i) Pledgor’s formation agreements, (ii) any applicable law or regulation, or
any order, writ, injunction or decree of any court or Governmental Authority
applicable to Pledgor, or (iii) any agreement or instrument to which Pledgor is
a party or by which Pledgor is bound or to which any of the Pledged Collateral
is subject, or, except as set forth herein, result in the creation or imposition
of any lien upon Pledgor’s earnings or assets pursuant to the terms of any such
agreement or instrument.

(h) Actions With Respect to Securities. Pledgor shall cause the Securities to be
credited to Intermediary’s Participant’s Securities Account maintained at the
Federal Reserve Bank at which Intermediary maintains a Participant’s Securities
Account, and to be identified on the records of such Federal Reserve Bank as
being held for the sole and exclusive account of Intermediary. Pledgor does
hereby (i) direct the Intermediary to credit by book-entry such Securities to
the Securities Account of Pledgee and hold the same for the sole and exclusive
account of Pledgee for the benefit of Pledgee and (ii) direct the Intermediary
to send a written confirmation to Pledgee that Intermediary has so credited the
Securities to such Securities Account and is holding the Securities for the sole
and exclusive account of Pledgee for the benefit of Pledgee. Pledgor hereby
agrees that Intermediary is the Securities Intermediary at which the Securities
Account of Pledgee and the Pledged Collateral Account are maintained. Pledgor
hereby directs Intermediary to comply with all Entitlement Orders of Pledgee
with respect to the Pledged Collateral.

(i) Pledged Collateral. The list of the Securities is complete and accurate.
Based on the Accountant’s Letter, all of the Securities are Book-Entry
Securities. On the date hereof, all information set forth herein (including the
exhibits hereto), and set forth in the Accountant’s Letter, or otherwise
provided to Pledgee by Pledgee or on Pledgee’s behalf relating to the Pledged
Collateral is, to Pledgor’s knowledge, accurate and complete in all material
respects. None of the Securities is subject to prepayment call or early
redemption. All of the Securities are payable in United States Dollars. If the
Securities include securities identified as obligations of:

(i) REFCO, they are direct obligations thereof, and are interest-only strips; or

(ii) FHLMC or FNMA, they are direct debt obligations thereof.

(j) Single Purpose Entity. As of the date hereof, Pledgor has complied and shall
continue to comply with the covenants set forth in Section 12 of the Deed of
Trust (or such other provisions which are substantially similar in form and
substance to the covenants contained therein relating to Pledgor’s status as a
single asset entity whose purpose is solely to own and operate real property)
until the earlier of the date on which (i) Pledgor has transferred all of its
right, title and interest in the Pledged Collateral in accordance with the terms
of the Defeasance Documents, or (ii) all Secured Obligations have been paid in
full and satisfied.

(k) Property Value. The fair market value of the Real Property is greater than
the face amount of the Securities; Pledgor has received reasonably equivalent
value in exchange for the transfers contemplated by the Defeasance Documents;

(l) No Indebtedness. Pledgor has not incurred any indebtedness other than the
Loan, other indebtedness permitted by the Loan Documents, and any debt
associated with the refinancing of the Loan which is secured only by the Real
Property;

(m) No Intent to Hinder Creditors. The pledge of the Securities to Pledgee and,
if applicable, the transfer of the Securities to Successor Borrower, are not
done in contemplation of insolvency or bankruptcy or with an intent to hinder,
delay or defraud any of Pledgor’s creditors;

(n) No Insolvency. Pledgor is not insolvent immediately before signing this
Agreement and is not being rendered insolvent by the pledge of the Securities to
Pledgee and, if applicable, the transfer of the Securities to Successor
Borrower;

(o) Not Unreasonably Small Capital. The assets owned by Pledgor immediately
after giving effect to the pledge of the Securities to Pledgee and, if
applicable, the transfer of the Securities to Successor Borrower represent an
amount of capital that is not unreasonably small for the business in which
Pledgor is engaged, and Pledgor does not intend to engage in any other business
for which such capital would be unreasonably small;

(p) No Intent to Incur Debts Beyond Ability to Pay. At the time of the pledge of
the Securities to Pledgee and, if applicable, the transfer of the Securities to
Successor Borrower, Pledgor does not intend to, or believe that it will, incur
debts that would be beyond its ability to pay as such debts matured;

(q) Purpose. Pledgor’s purpose in entering into the transactions contemplated by
the Defeasance Documents is to effect a sale or refinance of the Real Property;
and

(r) Transfer of Interest in Pledgor. Pledgor will not, and Pledgor will not
permit any Person to, sell, assign, transfer, convey, pledge or otherwise
dispose of all or any direct or indirect interest in Pledgor, without the prior
written consent of Pledgee, until the earlier of the date on which (i) Pledgor
has transferred all of its right, title and interest in the Pledged Collateral
in accordance with the terms of the Defeasance Documents, or (ii) all Secured
Obligations have been paid in full and satisfied.

Section 7. Intermediary Representations, Warranties and Covenants.

Intermediary hereby represents, warrants and covenants as of the date hereof
that:

(a) it is a Securities Intermediary and will, for so long as it remains a
Securities Intermediary hereunder, at all times act in that capacity in
connection with the Pledged Collateral;

(b) it is an Eligible Institution (as defined in the Account Agreement);

(c) all of the Securities are Book-Entry Securities;

(d) the Securities have been credited to the Participant’s Securities Account
maintained by Intermediary at the Federal Reserve Bank;

(e) the Pledged Collateral Account is, and will at all times be maintained as, a
Securities Account;

(f) it maintains Security Entitlements with respect to and in the full face
amount of the Securities on the records of the Federal Reserve Bank free and
clear of any liens, claims, interest or encumbrances;

(g) the Pledged Entitlements have been and will continue to be credited by
accurate book entry to, and maintained in, the Pledged Collateral Account
maintained by Intermediary for the benefit of Pledgee, and Pledgee is the holder
of all Security Entitlements with respect to the Securities;

(h) it has accepted, and will at all times maintain, possession of all of the
Pledged Collateral and the Pledged Collateral Account at its offices, currently
located in Phoenix, Arizona; provided, however, in the event Intermediary
intends to move the Pledged Collateral or the Pledged Collateral Account to
another location, it shall provide Pledgee with thirty (30) days prior written
notice and the Intermediary shall cooperate with Pledgee in ensuring Pledgee’s
perfected security interest in the Pledged Collateral Account as required under
the UCC, including, without limitation, the execution of any and all documents
required to continue Pledgee’s perfected security interest in the Pledged
Collateral Account;

(i) Pledgee has and shall continue to have “control” (as defined in
Section 8-106 of the UCC) over the Securities, the Pledged Entitlements and the
other Pledged Collateral;

(j) it has received no notice of, and has no actual knowledge of, any “adverse
claim” (as defined in the UCC) or lien or encumbrance (other than the lien
created by the Defeasance Documents) as to the Pledged Collateral (including,
but not limited to, any claim, lien or encumbrance in favor of the United States
or any state);

(k) each item of property (including, but not limited to, any item of
“investment property” (as defined under the UCC), security instrument or cash,
and every Security Entitlement in any of the foregoing) credited to the Pledged
Collateral Account shall be treated by Intermediary as a Financial Asset subject
to this Agreement; and

(l) without limitation of any of the foregoing, it shall comply with all written
Entitlement Orders originated by Pledgee without consent of Pledgor or any other
Person, and shall not accept Entitlement Orders from any Person other than
Pledgee except as authorized in writing by Pledgee.

Section 8. Covenants Concerning the Pledged Collateral.

Intermediary and Pledgor hereby covenant, each as to itself, that:

(a) Waiver of Liens. It waives and releases, solely for the benefit of Pledgee,
any and all claims, liens, encumbrances or rights of set off that it may now or
hereafter have against the Pledged Collateral or any portion thereof.

(b) Protection of Pledgee’s Security. It shall not take any action that impairs
the rights of Pledgee in the Pledged Collateral or the perfection of the
security interests created hereunder.

(c) Payments. So long as no Event of Default shall have occurred and be
continuing, all distributions, cash, interest, earnings, return of capital or
other payments made in respect of the Pledged Collateral shall be deposited in
the Pledged Collateral Account and utilized in accordance with the provisions of
the Defeasance Documents (which utilization shall include, without limitation,
the payment of scheduled installments due under the Note and the final payment
on the Maturity Date). At all times, whether before or during the continuation
of any Event of Default, all rights to enforce and collect payments in respect
of the Pledged Collateral or to direct the disposition thereof shall be
exercised exclusively by Pledgee and the proceeds of any such exercise shall be
applied to Pledgor’s obligations under the Defeasance Documents. In the event
that any payments in respect of the Pledged Collateral are made directly to
Pledgor, Pledgor shall hold such amounts as agent and trustee for Pledgee,
segregate all amounts received pursuant thereto in a separate account and pay
such amounts promptly to or as directed by Pledgee.

(d) Transfers or Liens. It shall not (i) sell, convey, assign or otherwise
dispose of, or grant any option, right or warrant with respect to, any of the
Pledged Collateral except to the extent Intermediary is permitted or required to
transfer its rights and obligations to a successor intermediary pursuant to
Section 4 and Section 7 of the Account Agreement, or (ii) create or, by its
action or inaction, permit to exist any lien upon or with respect to any Pledged
Collateral, except for the lien of this Agreement.

(e) Jurisdiction. Notwithstanding anything to the contrary contained herein, the
Pledgor and the Intermediary agree that the State of New York is the “securities
intermediary’s jurisdiction” for purposes of UCC Sections 8-110(e) and
9-305(a)(3).



      Section 9. Event of Default; Remedies Upon Default; Obtaining the Pledged
Collateral Upon Event of Default.

(a) The occurrence and continuation of one or more of the following shall
constitute an “Event of Default” hereunder:

(i) any default in the payment when due of any principal of or interest on the
Note, including the entire balance of the Note on the Maturity Date, or default
in the payment when due of any other amount payable with respect to the Secured
Obligations; or

(ii) any representation, warranty or certification made by any Person for the
benefit of Pledgee in any Defeasance Document (or in any modification or
supplement thereto), or in any certificate, report, financial statement or other
item furnished to Pledgee in connection with this transaction shall prove to
have been false or misleading in any material respect as of the time made or
furnished and, if this shall be a result of conduct of a party other than
Pledgor or Successor Borrower, such default results, or is likely in Pledgee’s
reasonable determination of Pledgee to result, in a default under Section
9(a)(i); or

(iii) any of the Defeasance Documents shall be rescinded or declared null and
void, or shall fail to create or perfect the liens, rights, powers and
privileges purported to be created thereby (including a perfected security
interest in and lien on all of the Pledged Collateral, subject to no equal or
prior lien) and, if this shall be a result of conduct of a party other than
Pledgor and or Successor Borrower, such default results, or, in Pledgee’s
reasonable determination is likely to result in a default under Section 9(a)(i);
or

(iv) the Pledged Collateral or any part thereof or interest therein or any
direct or indirect interest in Pledgor (except as otherwise permitted in Section
6(r) above) or Successor Borrower becomes subject to any security interest,
pledge, covenant, lien, or other encumbrance whether junior or senior to the
interest of Pledgee, subject to the set-off terms of Section 9 of the Defeasance
Account Agreement following payment of the Note; or

(v) the Pledged Collateral or any part thereof or interest therein, or any
direct or indirect interest in Pledgor (except as otherwise permitted in Section
6(r) above), or any managing membership interest in Successor Borrower, or,
without Rating Agency confirmation, more than a 49% direct or indirect
nonmanaging interest in Successor Borrower is sold, assigned, transferred,
conveyed or otherwise disposed of or is the subject of any attempted sale,
assignment, transfer or conveyance without written consent of Pledgee; or

(vi) Any party to the Defeasance Documents other than Pledgee shall default in
the performance of any of the other obligations to Pledgee under the Defeasance
Documents and such default shall continue unremedied for a period of thirty
(30) days after notice thereof and, if this shall be a result of conduct of a
party other than Pledgor or Successor Borrower, such default results, or, in
Pledgee’s reasonable determination, is likely to result in a default under
Section 9(a)(i); or

(vii) Successor Borrower shall admit in writing its inability to, or be
generally unable to, pay its debts as such debts become due; or

(viii) Successor Borrower shall (i) apply for or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or all or a substantial part of its property, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the United States Bankruptcy Code (as now or hereafter in effect),
(iv) file a petition as debtor or seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the United States Bankruptcy Code, or (vi) take any
action for the purpose of effecting any of the foregoing; or

(ix) Successor Borrower shall at any time cease to be a Single Purpose Entity;
or

(x) a proceeding or case shall be commenced, without the application or consent
of Successor Borrower, in any court of competent jurisdiction, seeking (i) its
liquidation; reorganization, dissolution or winding-up, or the composition or
readjustment of its debts; (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of Successor Borrower of all or any
substantial part of its assets; or (iii) similar relief in respect of Successor
Borrower under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of sixty (60) or more days; or an order for relief against
Successor Borrower shall be entered in an involuntary case under the United
States Bankruptcy Code; or

(xi) in any proceeding under the United States Bankruptcy Code (as now or
hereafter in effect) in which Pledgor or Intermediary is debtor or under any
other law relating to bankruptcy, insolvency, reorganization, winding-up,
composition or readjustment of debts, or fraudulent conveyances with respect to
Pledgor’s assets or assets held by Intermediary, any aspect of the transaction
effected pursuant to the Defeasance Documents, or any exercise by Pledgee of its
rights or remedies thereunder, is challenged, voided, rescinded or set aside, or
is subject to any stay or injunction; or

(xii) Successor Borrower shall be terminated, dissolved or liquidated (as a
matter of law or otherwise); or proceedings shall be commenced by or on behalf
of any Person seeking the termination, dissolution or liquidation of Successor
Borrower; or

(xiii) Successor Borrower shall take any action that (a) causes any REMIC formed
pursuant to the Pooling and Servicing Agreement to lose its status as a REMIC or
(b) subjects any such REMIC to any tax under Chapter I, Subchapter M of the IRC.

(b) If an Event of Default shall have occurred and be continuing uncured beyond
any applicable grace periods, then and in every such case, Pledgee may, at its
sole option, take any one or more or all of the following actions:

(i) instruct the Obligor or Obligors on the Securities or any agreement,
instrument or other obligation constituting Pledged Collateral to make any
payment required by the terms of such instrument, agreement or obligation
directly to or as directed by Pledgee;

(ii) cause all book entries in the records of Intermediary or Federal Reserve
Bank with respect to the Securities to be changed or modified to show Pledgee or
a designee of Pledgee as the record owner of the Securities;

(iii) exercise all the rights and remedies of a secured party under the UCC with
respect to the Pledged Collateral;

(iv) seek specific performance of, or enjoin actions in violation of, any
party’s obligations to Pledgee under the Defeasance Documents; and

(v) exercise all other available rights, privileges and remedies, at law or in
equity, with respect to the Pledged Collateral, and may exercise such rights and
remedies either in the name of Pledgee or in the name of Pledgor for the use and
benefit of Pledgee to the fullest extent permitted by applicable law.

(c) The proceeds of the exercise by Pledgee of any remedy hereunder shall be
paid to Pledgee and applied, in such order of priority and amounts as Pledgee in
its reasonable discretion shall deem proper, to the payment of all costs and
expenses of any suit and of all proper compensation, expenses, liabilities and
advances, including expenses and reasonable attorneys’ fees, owed to, incurred
by, or made by Pledgee and all taxes, assessments or liens superior to the lien
hereof; to the payment of all amounts due and owing in respect of the Secured
Obligations; to the payment of the expenses of the Pledgee or Servicer or any
other party to the Pooling and Servicing Agreement with respect to its
obligations thereunder; and the balance, if any, to Pledgor or to another Person
lawfully entitled thereto as determined by a court of competent jurisdiction.

(d) The parties acknowledge and agree that the Securities are sold on a
recognized market and, accordingly, Pledgee need not furnish Pledgor with notice
of its intention to sell the Securities. If, however, applicable law requires
such notice, then upon the occurrence and during the continuance of an Event of
Default, Pledgee may, upon ten (10) business days’ prior written notice to
Pledgor of the time and place, (except as provided to the contrary in the final
sentence of this paragraph), sell, assign or otherwise dispose of all or any
part of the Pledged Collateral or any part thereof that shall then be in, or
shall thereafter come into, the possession, custody or control of Pledgee or any
of its agents, at such place or places as Pledgee deems appropriate, and for
cash or for credit or for future delivery, at public or private sale, without
demand of performance or notice of intention to effect any such disposition or
of the time or place thereof (except such notice as is required above or
required by applicable statute, and cannot be waived), and Pledgee or anyone
else may be the purchaser, assignee or recipient of any or all of the Pledged
Collateral so disposed of at any public sale (or, to the extent permitted by
law, at any private sale) and thereafter hold the same absolutely, free from any
claim or right of any kind, including any right of equity of redemption
(statutory or otherwise) of Pledgor, and Pledgor hereby expressly waives and
releases any such demand of performance, notice (other than the notice set forth
above and any non-waiveable statutory notice) and right of equity of redemption.
Pledgee may, without notice or publication, adjourn any public or private sale
or cause the same to be adjourned from time to time by announcement at the time
and place fixed for the sale, and such sale may be made at any time or place to
which the sale may be so adjourned.

The proceeds of each collection, sale or other disposition under this
Section 9(d) shall be applied in accordance with Section 9(c) hereof.

(e) Private Sale. Pledgee shall incur no liability as a result of the sale of
the Pledged Collateral, or any part thereof, at any private sale pursuant to
Section 9(d) hereof conducted in a commercially reasonable manner and in
accordance with the UCC. Pledgor hereby waives any claims against Pledgee
arising by reason of the fact that the price at which the Pledged Collateral may
have been sold at any such private sale was less than the price that might have
been obtained at a public sale or was less than the aggregate amount of the
Secured Obligations, even if Pledgee accepts the first offer received and does
not offer the Pledged Collateral to more than one offeree.

Section 10. No Waiver; Cumulative Remedies.

(a) No failure on the part of Pledgee to exercise, no course of dealing with
respect to, and no delay on the part of Pledgee in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof. No single or partial
exercise of any such right, power or remedy hereunder shall preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies herein provided are cumulative and are not exclusive of any
remedies provided by law.

(b) In the event Pledgee shall have instituted any proceeding to enforce any
right, power or remedy under this Agreement, and such proceeding shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to Pledgee, then and in every such case, Pledgor, Pledgee and each other party
to any of the Defeasance Documents shall be restored to their respective former
positions and rights hereunder with respect to the Pledged Collateral, and all
rights, remedies and powers of Pledgee shall continue as if no such proceeding
had been instituted.

Section 11. Pledgee and Servicer May Perform; Pledgee and Servicer Appointed
Attorney-in-Fact.

If Pledgor fails to do any act or thing that it has covenanted to do hereunder
or if any warranty on the part of Pledgor contained herein shall be breached and
such breach continues beyond any applicable grace period, Pledgee or Servicer
may (but shall not be obligated to), upon prior written notice to Pledgor
specifying the action to be taken, do the same or cause it to be done or remedy
any such breach, and may expend funds for such purpose. Any and all amounts so
expended by Pledgee or Servicer (including, but not limited to, reasonable legal
expenses and disbursements) shall be paid by Pledgor promptly upon demand
therefor, with interest at the default rate specified in the Note, during the
period from the date on which such payment is made to and including the date of
repayment. Pledgor hereby authorizes Pledgee and Servicer and appoints Pledgee
and Servicer as its attorneys-in-fact, with full authority in the place and
stead of Pledgor and in the name of Pledgor, or otherwise, from time to time in
Pledgee’s or Servicer’s reasonable discretion to take any action and to execute
any instrument which is consistent and in accordance with the terms of this
Agreement and the other Defeasance Documents and which Pledgee or Servicer may
deem reasonably necessary or advisable to accomplish the purposes of this
Agreement and the other Defeasance Documents. The foregoing grant of authority
is a power of attorney coupled with an interest and such appointment shall be
irrevocable for the term of this Agreement. Pledgor hereby ratifies all actions
that such attorney shall lawfully take or cause to be taken in accordance with
this Section 11.

Section 12. Modification in Writing.

This Agreement, and any provisions hereof, may not be modified, amended, waived,
extended, changed, discharged or terminated orally or by any act or failure to
act on the part of Pledgor or Pledgee, but only by an agreement in writing and
signed by Pledgor, Pledgee, and, with respect to any modification to any of
Sections 7, 8, 9(b), 12, 16, 22 and 25, the Intermediary. Any amendment,
modification or supplement of or to any provision of this Agreement, any waiver
of any provision of this Agreement, and any consent to any departure by Pledgor
from the terms of any provision of this Agreement shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement or the other Defeasance
Documents, no notice to or demand on Pledgor in any case shall entitle Pledgor
to any other or further notice or demand in similar or other circumstances.

Section 13. Termination; Release.

When all of the Secured Obligations have been satisfied, performed in full, and
released, this Agreement shall terminate. Upon termination of this Agreement or
any release of Pledged Collateral in accordance with the provisions of the
Defeasance Documents, Pledgee shall upon the request and at the sole cost and
expense of Pledgor forthwith assign, transfer and deliver, and shall direct
Intermediary, to assign, transfer and deliver, to Pledgor against receipt and
without express or implied recourse to or warranty by Pledgee (i) such of the
Pledged Collateral to be released as may be in possession of Pledgee or
Intermediary and as shall not have been sold or otherwise applied pursuant to
the terms hereof, and (ii) proper instruments (including UCC termination
statements) acknowledging the termination of this Agreement or the release of
such Pledged Collateral, as the case may be.

Section 14. Notices.

All notices or other communications hereunder by any party to the other party
shall be in writing and shall be delivered by first class certified mail,
postage prepaid, return receipt requested or by nationally-recognized commercial
overnight courier. Such notices or communications shall be deemed to be received
by the addressee on the third (3rd) day following the day such notice is
deposited with the United States postal service first class certified mail,
postage prepaid, return receipt requested, or on the first (1st) day after
deposit with such overnight courier, in either case addressed to the address set
forth below for the party to whom such notice is to be given, or to such other
address as Pledgor, Pledgee, Servicer or Intermediary, as the case may be, shall
in like manner designate in writing.

 
Pledgor:FPR Holdings Limited Partnership 7600 Wisconsin Avenue, 11th Floor
Bethesda, Maryland 20814 Attn: Jeff Harris
with a copy to:Armstrong Teasdale LLP One Metropolitan Square, Suite 2600 St.
Louis, Missouri 63102 Attn: David Braswell, Esq.
Intermediary:Wells Fargo Bank, N.A. 100 W. Washington Street, 22nd Floor
Phoenix, Arizona 85003 Attn: Kenneth Hoffman – FPR Holdings Limited Partnership



      Pledgee: JPMorgan Chase Bank, f/k/a The Chase Manhattan Bank, for the
registered holders of the Credit Suisse First Boston Mortgage Securities Corp.,
Commercial Mortgage Pass-Through Certificates, Series 1998-C2

c/o Wachovia Bank, National Association
8739 Research Drive – URP4, NC1075
Charlotte, North Carolina 28288

(28262 for overnight mail)



      Servicer: Wachovia Bank, National Association

8739 Research Drive – URP4, NC1075
Charlotte, North Carolina 28288

(28262 for overnight mail)

Section 15. Continuing Security Interest; Assignment.

This Agreement shall create a continuing security interest in the Pledged
Collateral and shall (i) be binding upon each party hereto and each of its
successors and assigns, and (ii) inure to the benefit of Pledgee and its
successors and assigns. Without limiting the generality of the foregoing clause
(ii), Pledgee may assign or otherwise transfer any of the Secured Obligations to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Pledgee, herein or otherwise. Pledgor
shall not, without the written consent of Pledgee and, if necessary, each Rating
Agency, assign its rights and obligations under this Agreement; provided,
however, that Pledgor may assign certain of its rights and obligations under
this Agreement to Successor Borrower, pursuant to the Defeasance Assignment,
Assumption and Release Agreement.

Section 16. GOVERNING LAW; VENUE.

THE STATE OF NEW YORK SHALL BE THE “SECURITIES INTERMEDIARY’S JURISDICTION” AS
DEFINED IN THE FEDERAL BOOK-ENTRY REGULATIONS AND THE UCC.

THIS AGREEMENT, THE CREATION, ATTACHMENT, PERFECTION, EFFECT OF PERFECTION OR
NON-PERFECTION AND PRIORITY OF THE RIGHTS AND INTERESTS OF PLEDGEE IN THE
PLEDGED COLLATERAL, AND ALL OTHER RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING THE UCC AND
INCLUDING NEW YORK GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402 BUT
OTHERWISE WITHOUT REGARD TO LAWS OF THE STATE OF NEW YORK CONCERNING CONFLICTS
OF LAWS OR CHOICE OF FORUM.

PLEDGOR, PLEDGEE AND INTERMEDIARY HEREBY IRREVOCABLY SUBMIT TO PERSONAL
JURISDICTION IN THE STATE OF NEW YORK AND TO THE NON-EXCLUSIVE JURISDICTION OF
ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE CITY OF NEW YORK OVER ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.
JURISDICTION AND VENUE OF ANY ACTION BROUGHT TO ENFORCE THIS AGREEMENT OR ANY
OTHER DEFEASANCE DOCUMENT OR ANY ACTION RELATING TO THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE RELATIONSHIPS CREATED BY OR UNDER THE DEFEASANCE
DOCUMENTS (IN EACH CASE, AN “ACTION”) SHALL, AT THE ELECTION OF PLEDGEE, BE IN
(AND IF ANY ACTION IS ORIGINALLY BROUGHT IN ANOTHER VENUE, THE ACTION SHALL AT
THE ELECTION OF PLEDGEE BE TRANSFERRED TO) A STATE OR FEDERAL COURT OF
APPROPRIATE JURISDICTION LOCATED IN THE STATE OF NEW YORK. PLEDGOR, PLEDGEE AND
INTERMEDIARY HEREBY CONSENT AND SUBMIT TO THE PERSONAL JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND OF FEDERAL COURTS LOCATED IN THE STATE OF
NEW YORK IN CONNECTION WITH ANY ACTION AND HEREBY WAIVE ANY AND ALL PERSONAL
RIGHTS UNDER THE LAWS OF ANY OTHER STATE TO OBJECT TO JURISDICTION WITHIN SUCH
STATE FOR PURPOSES OF ANY ACTION. PLEDGOR, PLEDGEE AND INTERMEDIARY HEREBY WAIVE
AND AGREE NOT TO ASSERT, AS A DEFENSE TO ANY ACTION OR A MOTION TO TRANSFER
VENUE OF ANY ACTION, (I) ANY CLAIM THAT SUCH PARTY IS NOT SUBJECT TO SUCH
JURISDICTION; (II) ANY CLAIM THAT ANY ACTION MAY NOT BE BROUGHT AGAINST IT OR IS
NOT MAINTAINABLE IN THOSE COURTS OR THAT THIS AGREEMENT MAY NOT BE ENFORCED IN
OR BY THOSE COURTS, OR THAT SUCH PARTY IS EXEMPT OR IMMUNE FROM EXECUTION;
(III) THAT THE ACTION IS BROUGHT IN AN INCONVENIENT FORUM; OR (IV) THAT THE
VENUE FOR THE ACTION IS IN ANY WAY IMPROPER.

Section 17. Severability of Provisions.

Any provision of this Agreement which is prohibited or determined by a court of
law to be unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 18. Execution in Counterparts.

This Agreement and any amendments, waivers, consents or supplements hereto may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all such counterparts shall constitute one and the
same Agreement.

Section 19. Headings.

The Section headings used in this Agreement are for convenience of reference
only and shall not affect the construction of this Agreement.

Section 20. Entire Agreement; Successors and Assigns.

This Agreement, together with those other agreements referenced herein,
constitutes the entire agreement and understanding of the parties hereto with
respect to the matters and transactions contemplated hereby and supersedes all
prior agreements and understandings whatsoever relating to such matters and
transactions. This Agreement shall be binding upon and, subject to Section 15
above, shall inure to the benefit of the successors and assigns of the parties
hereto.

Section 21. Limitation on Duty of Pledgee in Respect of Collateral.

Beyond the exercise of reasonable care in the custody thereof, Pledgee shall
have no duty as to any Pledged Collateral in its possession or control or in the
possession or control of any agent or bailee or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. Pledgee shall be deemed to have exercised reasonable care in the
custody and preservation of the Pledged Collateral in its possession if the
Pledged Collateral is accorded treatment substantially equal to that which it
accords its own property, and shall not be liable or responsible for any loss or
damage to any of the Pledged Collateral, or for any diminution in the value
thereof, by reason of the act or omission of any agent or bailee selected by
Pledgee in good faith.

Section 22. Indemnification.

Pledgor agrees to indemnify Pledgee, Intermediary and Servicer and hold Pledgee,
Intermediary and Servicer harmless from and against any and all liabilities,
losses, damages, costs and expenses of any kind, including, without limitation,
the reasonable fees and disbursements of counsel, which may be incurred by
Pledgee, Intermediary or Servicer arising out of or in connection with its or
Pledgor’s actions or failure to act under any of the Defeasance Documents or in
connection with any investigative, administrative or judicial proceedings
(whether or not Pledgee, Intermediary or Servicer shall be designated a party
thereto) relating to or arising out of this Agreement, the Pledged Collateral or
the other Defeasance Documents (including, without limitation, any such
proceeding by Pledgor against Pledgee, Intermediary or Servicer or by Pledgee,
Intermediary or Servicer against Pledgor); provided, however, none of Pledgee,
Intermediary or Servicer shall have the right to be indemnified hereunder for
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction. This Section 22 shall survive the termination of this
Agreement and the discharge of the obligations of the Pledgor, its successors
and assigns under this Agreement.

Section 23. Authority.

Any Person executing this Agreement in a fiduciary or other representative
capacity represents that it has full power and authority to do so and that any
applicable or required court, partnership, corporate or other authority has been
duly and properly given and continues as of the date hereof.

Section 24. Insufficient Funds.

If, at any time the funds available in the Pledged Collateral Account are
insufficient to satisfy all obligations then due under the Note or under any
other Defeasance Document, Pledgor shall, immediately upon receipt of written
notice, deposit into the Pledged Collateral Account, an amount sufficient to pay
the entire shortfall.

Section 25. Waiver of Trial by Jury

PLEDGOR, PLEDGEE AND INTERMEDIARY EACH HEREBY AGREES NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER MAY EXIST
WITH REGARD TO THIS AGREEMENT OR ANY DOCUMENT RELATED THERETO, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY PLEDGOR, PLEDGEE
AND INTERMEDIARY, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND
EACH ISSUE AS TO WHICH A RIGHT TO TRIAL BY JURY WOULD OTHERWISE ACCRUE. PLEDGOR,
PLEDGEE AND INTERMEDIARY EACH IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH OTHER.

[NO FURTHER TEXT ON THIS PAGE]

1

IN WITNESS WHEREOF, each of the parties hereto has caused this Defeasance Pledge
and Security Agreement to be executed and delivered by its duly authorized
officer effective as of the date first above written.

PLEDGOR:

FPR HOLDINGS LIMITED PARTNERSHIP, a Delaware limited partnership



      By: FPR-GP Holdings, Inc., a Delaware corporation, its General Partner

By: /s/ Barry H. Bass
Name: Barry H. Bass
Title: Executive Vice President and Chief
Financial Officer


PLEDGEE:

JPMORGAN CHASE BANK, f/k/a The Chase Manhattan Bank,

as Trustee under the Pooling and Servicing Agreement, dated as of December 18,
1998 (as amended from time to time, the “Pooling and Servicing Agreement”) for
the registered holders of Credit Suisse First Boston Mortgage Securities Corp.,
Commercial Mortgage Pass-Through Certificates, Series 1998-C2



      By: Wachovia Bank, National Association (formerly First Union National
Bank), a national banking association, as master servicer pursuant to the
Pooling and Servicing Agreement

     
By:
  /s/ D. Bryan Gregory
 
   
Name:
  D. Bryan Gregory
 
   
Title:
  Vice President
 
   



      SERVICER:

WACHOVIA BANK, NATIONAL ASSOCIATION (formerly First Union National Bank), a
national banking association, as master servicer pursuant to the Pooling and
Servicing Agreement

     
By:
  /s/ D. Bryan Gregory
 
   
Name:
  D. Bryan Gregory
 
   
Title:
  Vice President
 
   

2

Wells Fargo Bank, N.A., acting in its capacity as Securities Intermediary,
hereby acknowledges its agreement to be bound by the provisions set forth in
Sections 7, 8, 9, 12, 16, 22 and 25 of this Agreement.

WELLS FARGO BANK, N.A., a national banking association

     
By: /s/ Denyce Liggitt
 

 
     

 
   
Name:
  Denyce Liggitt
 
   
Title:
  Vice President
 
   

3

EXHIBIT A

Securities

4

EXHIBIT B

Definition of Single Purpose Entity

“Single Purpose Entity” means, with respect to an existing successor borrower,
the single purpose entity requirements contained in such entity’s operating
agreement, and with respect to a new successor borrower formed pursuant to this
agreement, a business trust, corporation, limited partnership, or limited
liability company (for purposes of this definition, the “Entity”) which, at all
times since its formation and thereafter for so long as any of the Secured
Obligations remain outstanding and not discharged in full:

(a) was and will be organized solely for the purpose of owning the Pledged
Collateral and performing and complying with the Defeasance Documents, and has
not and will not engage in any business unrelated to such purposes other than
other transactions by which such Entity becomes the successor borrower under one
or more defeased loans held by Pledgee (a “Defeasance Transaction”) and holding
pledged collateral relating thereto;

(b) has not and will not have any assets other than cash, the Pledged Collateral
and pledged collateral held in connection with other Defeasance Transactions;

(c) has not and will not transfer, convey, grant, assign or pledge or permit the
transfer, conveyance, granting, assignment or pledge of any of (i) the Pledged
Collateral or any interest therein except as provided in the Defeasance
Documents or (ii) any of its assets or any interest therein except in favor of
Pledgee and subject to the defeasance documents with Pledgee relating to other
Defeasance Transactions;

(d) has not and will not fail to correct any misunderstanding by a third party
regarding the separate identity of such Entity when such Entity is aware of such
misunderstanding;

(e) has not permitted, cooperated with or sought involuntarily and will not
permit, cooperate with or seek involuntarily the occurrence of any
(a) bankruptcy, insolvency or reorganization petition or any relief under any
laws relating to the relief from debts or the protection of debtors generally;
(b) the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official; or (c) assignment for the benefit of
creditors with respect to any beneficiary, partner or member of the Entity;

(f) has maintained and will maintain its accounts, books and records separate
from any other person or entity;

(g) has maintained and will maintain its books, records, resolutions and
agreements as official records;

(h) has not commingled and will not commingle its funds or assets with those of
any other person or entity;

(i) has held and will hold its assets in its own name;

(j) has conducted and will conduct its business in its name;

(k) has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other person or entity;

(l) has paid and will pay its own liabilities out of its own funds and assets;

(m) has observed and will observe all trust, partnership, corporate or limited
liability company formalities, as applicable;

(n) has maintained and will maintain an arms-length relationship with its
affiliates;

(o) has and will have no obligations other than the obligations under the
Defeasance Documents and in connection with other Defeasance Transactions;

(p) has not and will not assume any contingent obligations;

(q) has not acquired and will not acquire obligations or securities of its
beneficiaries, partners, members or shareholders (as the case may be);

(r) has allocated and will allocate fairly and reasonably shared expenses with
any affiliates, including, shared office space, and uses separate stationery,
invoices and checks;

(s) has not and will not pledge its assets for the benefit of any other person
or entity other than to Pledgee pursuant to the Defeasance Documents and the
defeasance documents for the other Defeasance Transactions;

(t) has held and identified itself and will hold itself out and identify itself
as a separate and distinct entity under its own name and not as a division or
part of any other person or entity;

(u) has not made and will not make loans to any other person or entity;

(v) has not and will not identify its beneficiaries, partners, members or
shareholders (as the case may be), or any affiliates of any of them as a
division or part of it;

(w) has not entered and will not enter into or be a party to, any transaction
other than (a) the transactions described in the Defeasance Documents and
(b) other Defeasance Transactions;

(x) has paid and will pay the salaries of its own employees from its own funds;

(y) has maintained and will maintain adequate capital in light of its
contemplated business operations;

(z) if such Entity is a limited liability company or limited partnership, then
such Entity shall continue (and not dissolve) for so long as a solvent member or
partner, as applicable, exists, and such Entity’s organizational documents shall
so provide;

(aa) has incorporated these Single Purpose Entity provisions, or materially
similar provisions (as determined by Pledgee), into its organizational documents
together with a provision requiring the prior written consent of the Pledgee to
change, waive or amend any of such provisions for so long as the Secured
Obligations remain outstanding; and

(bb) will conduct its business so that the assumptions made with respect to such
Entity in any “substantive non-consolidation” opinion letter delivered in
connection with the assignment and assumption described hereunder will continue
to be true and correct in all respects.

In addition to the foregoing, for so long as any of the Secured Obligations
remain outstanding and not discharged in full, such Entity will have an
independent trustee, director or manager, or a trustee, general partner or
manager that is a corporation that has among its directors an independent
director, and the organizational documents for such Entity will provide that,
without the unanimous consent of all trustees, managers, partners, or directors,
including such independent trustee, director or manager, no person shall have
authority on behalf of such Entity to:

(a) seek the dissolution or winding up, in whole or in part, of such Entity;

(b) merge into or consolidate with any person or entity or dissolve, terminate
or liquidate, in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;

(c) file a voluntary petition or otherwise initiate proceedings to have such
Entity adjudicated bankrupt or insolvent, or consent to the institution of
bankruptcy or insolvency proceedings against such Entity, or file a petition
seeking or consenting to reorganization or relief of such Entity as debtor under
any applicable federal or state law relating to bankruptcy, insolvency, or other
relief for debtors with respect to such Entity; or seek or consent to the
appointment of any trustee, receiver, conservator, assignee, sequestrator,
custodian, liquidator (or other similar official) of such Entity or of all or
any substantial part of the properties and assets of such Entity, or make any
general assignment for the benefit of creditors of such Entity, or admit in
writing the inability of such Entity to pay its debts generally as they become
due or declare or effect a moratorium on such Entity’s debts or take any action
in furtherance of any such action; or

(d) amend, modify or alter such provisions of such Entity’s organizational
documents.

In addition to the foregoing, for so long as any of the Secured Obligations
remains outstanding and not discharged in full, the organizational documents for
such Entity shall provide that no trustee, manager, general partner or director
of such entity shall have authority (1) to take any action in items (a) through
(d) above without the written consent of the holder of the Defeasance Documents.

For purposes of this definition, the term “independent” shall mean, with respect
to any individual director, trustee, managing member or general partner, not
being at the time of appointment as such director, trustee, managing member or
general partner of any Entity, at any time after such appointment, or at any
time in the five (5) years preceding such appointment (a) a direct or indirect
legal or beneficial owner of such Entity or any such of its affiliates, (b) a
creditor, supplier, employee, officer, manager or contractor of such Entity or
any of its affiliates, (c) a person who controls such Entity or any of its
affiliates, or (d) a member of the immediate family of a person described in
(a), (b) or (c) above.

5